Citation Nr: 0206528	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  95-27 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for skin moles, to include as due to 
an undiagnosed illness.

2.  Entitlement to service connection for hair loss, to include as due to 
an undiagnosed illness.

3.  Entitlement to service connection for bleeding gums, to include as due 
to an undiagnosed illness.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to special monthly compensation for regular aid and 
attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 1971 and from 
February 1991 to April 1991.  He also has unverified service as a member of 
the Army National Guard.  

This matter initially came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Thereafter, his 
claims files were transferred to the RO in Montgomery, Alabama.  In August 
1998 and December 1999 the Board remanded the case for further development. 


REMAND

In his VA Form 9 specifically appealing the issues of entitlement to 
service connection for tinnitus and for special monthly compensation, 
received in January 2000, the veteran requested a Travel Board hearing.  He 
failed to attend the travel board hearing scheduled for November 8, 2001.  
The notice of that hearing was sent to the veteran's address as most 
recently listed on his January 2000 VA Form 9.  However, in March 2001, the 
RO wrote the veteran's financial institution and requested a current 
mailing address.  The bank provided a current address for the veteran that 
was different from that in the VA Form 9, and the address to which the 
notice of the November 8, 2001 hearing was sent.  Since it appears that the 
notice of the travel board hearing may not have been sent to the veteran's 
most recent address of record, the RO should attempt to ascertain his 
current address in order to provide him with adequate notice of a travel 
board hearing and the RO should proceed to schedule him for such a hearing.  
38 C.F.R. § 20.704 (2001).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the veteran, in accordance with 
the docket number of this case, for a hearing before a 
Member of the Board at the RO.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



